DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Preliminary Amendment filing on 11/07/2019.
Claims 1-4 are currently pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “connection processing unit” and “a registration processing unit” in claims 1 and 2. No corresponding structure was found or described in the specification as performing the claimed functions of acquiring or notifying, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 2, Applicant's specification discusses in paragraphs 10, 44, and 49 for acquiring and for notifying. However, these paragraphs do not describe the term “means” being modified by sufficient structure, material, or acts for performing the claimed function.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.

Claims 1 and 2 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim elements, “connection processing unit” and “a registration processing,” in claims 1 and 2 are elements that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, therefore these claims are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 102
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by applicant’s submission of prior art NTT DOCOMO: TS 23.502: “Registration and PDU session establishment procedures changes for EPS to NGS idle mode mobility," 3GPP DRAFT.
Regarding claim 1, NTT DOCOMO  discloses a network device (e.g., “AMF,”  page 1, section 1.3) that constitutes a radio communication system that supports dual registration in which same user device is simultaneously registered on a first communication network and a second communication network having a different communication scheme than that of the first communication network (section 1.3, page 1, shows the “MME” and “AMF’);
the network device comprising:
a connection processing unit that acquires via the first communication network a message through which the user device requests to connect to the first communication network (Figure 4.2.2.2.2-1, on page  4, shows a “Registration request”,” at step 3);
and a registration processing unit that notifies, after the massage has been acquired by the connection processing unit, another network device or the user device (Figure 4.2.2.2.2-1, page 4, shows AMF to “Registration Accept,” at step 22, and, page 7, step 22, “AMF to UE: Registration Accept message”) that a dual registration indication that indicates that the user device supports dual registration (Page 7, at step 22, states “Single/Dual Registration Mode Indication.” Page 5, top paragraph, last line, also states that ‘The UE provides indication if it prefers dual-registration mode’).
Regarding claim 2, NTT DOCOMO discloses network device (e.g., “AMF,” page 1, section 1.3) that constitutes a radio communication system that supports dual registration in which same user device is simultaneously registered on a first communication network and a second communication network having a different communication scheme than that of the first communication network (section 1.3, page 1, shows the “MME” and “AMF’);
the network device comprising:
a connection processing unit that acquires via the first communication network a message through which the user device requests to connect to the first communication network (Figure 4.2.2.2.2-1, on page  4, shows a “Registration request”,” at step 3);
and a registration processing unit that, when the user device has been dually registered and the connection processing unit has acquired the message (section 1.4, page 2, end paragraph, “the HSS+UDM should inform the registered MME and AMF, such that on subsequent inter system mobility the AMF and MME are able to select the appropriate PGW-C+SMF”), stops notifying another network device of a connection indication that indicates that the user device is connected to the first communication network (section 1.4, page 2, end of paragraph states that “the AMF will not always perform registration update with the HSS+UDM when the UE moves from EPC to NGC. Hence, in such cases if the PGW-C+SMF address is removed or 3GPP”).
Claim 3 contains subject matter similar to claim 1, and thus, is rejected under similar rationale.
Claim 4 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190037417 to LEI et al: Determining dual connectivity values for neighbor cells of a serving cell of a wireless network.
US 20170164234 to Kalapatapu et al: The user device is configured for dual connectivity with the first network and the second network.
US 20200045767 to Velev et al: Information indicating to change the radio capabilities of the UE, wherein the first message comprises a first access stratum message.
US 20200137787 to Lin et al: A communication connection manner may be a single-connection manner or a dual-connection manner or a multi-connection manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644